

117 HR 1723 IH: Inventor Diversity for Economic Advancement Act of 2021
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1723IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Ms. Velázquez (for herself and Mr. Stivers) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 11 of title 35, United States Code, to require the voluntary collection of demographic information for patent inventors, and for other purposes.1.Short titleThis Act may be cited as the Inventor Diversity for Economic Advancement Act of 2021 or the IDEA Act.2.Collection of demographic information for patent inventors(a)AmendmentChapter 11 of title 35, United States Code, is amended by adding at the end the following:124.Collection of demographic information for patent inventors(a)Voluntary collectionThe Director shall provide for the collection of demographic information, including gender, race, military or veteran status, and any other demographic category that the Director determines appropriate, related to each inventor listed with an application for patent, that may be submitted voluntarily by that inventor.(b)Protection of informationThe Director shall—(1)keep any information submitted under subsection (a) confidential and separate from the application for patent; and(2)establish appropriate procedures to ensure—(A)the confidentiality of any information submitted under subsection (a); and(B)that demographic information is not made available to examiners or considered in the examination of any application for patent.(c)Relation to other laws(1)Freedom of information actAny demographic information submitted under subsection (a) shall be exempt from disclosure under section 552(b)(3) of title 5.(2)Federal information policy lawSubchapter I of chapter 35 of title 44 shall not apply to the collection of demographic information under subsection (a).(d)Publication of demographic information(1)Report requiredNot later than January 31 of each year, the Director shall make publicly available a report that, except as provided in paragraph (3)—(A)includes the total number of patent applications filed during the previous year disaggregated—(i)by demographic information described in subsection (a); and(ii)by technology class number, technology class title, country of residence of the inventor, and State of residence of the inventor in the United States;(B)includes the total number of patents issued during the previous year disaggregated—(i)by demographic information described in subsection (a); and(ii)by technology class number, technology class title, country of residence of the inventor, and State of residence of the inventor in the United States; and(C)includes a discussion of the data collection methodology and summaries of the aggregate responses.(2)Data availabilityIn conjunction with issuance of the report under paragraph (1), the Director shall make publicly available data based on the demographic information collected under subsection (a) that, except as provided in paragraph (3), allows the information to be cross-tabulated to review subgroups.(3)PrivacyThe Director—(A)may not include personally identifying information in—(i)the report made publicly available under paragraph (1); or(ii)the data made publicly available under paragraph (2); and(B)in making publicly available the report under paragraph (1) and the data under paragraph (2), shall anonymize any personally identifying information related to the demographic information collected under subsection (a).(e)Biennial reportThe Director shall submit to Congress a biennial report that evaluates the data collection process under this section, ease of access to the information by the public, and recommendations on how to improve data collection..(b)Technical and conforming amendmentThe table of sections at the beginning of chapter 11 of title 35, United States Code, is amended by adding at the end the following:124. Collection of demographic information for patent inventors.(c)Deadline for biennial reportNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office shall submit to Congress the biennial report required under section 124(e) of title 35, United States Code, as added by subsection (a).